Citation Nr: 1630602	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-30 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to January 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran originally filed a service connection claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, given that the record reflects possible psychiatric diagnoses other than PTSD, the Board has amended the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder due to events experienced in service.  In September and November 2009 VA clinical records, the Veteran reported that he completed a combat tour in Laos in 1968 during the Vietnam War.  While the Veteran's primary duties included aircraft maintenance, he was required to place dead bodies onto aircrafts for transport back to the United States.  The Veteran reported that he was exposed to hostile enemy fire from grenades, rockets, and mortars when he saw flashes of their fire at night.  The Veteran also reported that the perimeter of his camp was infiltrated by the enemy at least 12 times during his service.  He reported that individuals who he had encountered regularly were killed due to these attacks.  The Veteran also recounted an incident where he was targeted by enemy fire while operating the gunner on a helicopter.  The September and November 2009 records also included results from different diagnostic tests which suggested that the Veteran met the criteria under DSM-IV for a diagnosis of PTSD.  His results also revealed that he experienced symptoms of moderate depression.

After filing his claim for service connection for PTSD in February 2010, the Veteran was requested to provide a statement regarding the dates and details of the stressful incidents he experienced while in service.  The Veteran reported two stressful incidents, both occurring around February 1968 while the Veteran was serving in Thailand.  He reported that on the first day while on the base, they were bombed and experienced incoming mortar fire that would occur 2-3 times per week.  He reported individuals being killed beside him.  The other incident he reported was that while walking the perimeter, he would encounter others patrolling the perimeter, but that on one occasion, he found that one of those individuals had been killed.

An inquiry to the Defense Personnel Records Information Retrieval System revealed that insurgents regularly operated in the Nakhon Phanom province in Thailand, where the Veteran's base was located.  However, the system was unable to document whether insurgents attacked the base during the 1968 time period, and additional information was needed from the Veteran regarding the details of the incident.  However, it does not seem as though the Veteran was ever requested to provide additional details.  

A review of the Veteran's service records shows that he only served overseas in Thailand.  No other foreign location is listed.  The Board requires additional research into the alleged Laos service as well as additional details about the dates and locations wherein the Veteran was subject to enemy fire on 12 occasions

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all records of the Veteran's treatment from the Mountain Home, Tennessee VAMC.  The AOJ should also obtain and associate all other records pertaining to the Veteran's psychiatric condition from other VA facilities that have not yet been associated with the claims file.

2. The Veteran should be sent an appropriate stressor development letter.  He should be asked to clarify his reported dates of combat service in Laos.  The Veteran should also provide the dates, locations, and details regarding any and all stressors that occurred while stationed in Laos and any further details of about the dates and locations wherein he was subject to enemy fire on 12 occasions.  All efforts to contact the Veteran must be documented in the file.

3.  If the Veteran provides additional details, such information should be appropriately verified in conjunction with the U.S. Army and Joint Services Records Research Center (JSRRC).  All responses should be documented in the file.

4.  Thereafter, the AOJ should reconsider the claim including making a determination as to whether the Veteran was stationed in an area where he had the potential to be subject to combat and/or fear of hostile military activity.  If so, the AOJ should consider the criteria of 38 C.F.R. § 3.304(f)(3).  The AOJ is advised that, as the appeal was certified to the Board in August 2012, the DSM-IV rather than the DSM-V criteria are applicable in the instant case.  See 79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).

5.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

